Exhibit10.1 Amendment and Restatement of the Profit Sharing Plan for Employees of AllianceBernstein l.p. (As of January 1, 2008) TABLE OF CONTENTS PAGE ARTICLE I DEFINITIONS 2 ARTICLE II MEMBERSHIP 12 ARTICLE III CREDITING OF SERVICE 15 ARTICLE IV COMPANY CONTRIBUTIONS 17 ARTICLE V MEMBER SALARY DEFERRAL ELECTIONS, SALARY DEFERRAL CONTRIBUTIONS AND ROLLOVER CONTRIBUTIONS 19 ARTICLE VI ROTH ELECTIVE DEFERRALS 26 ARTICLE VII ALLOCATIONS OF COMPANY CONTRIBUTIONS AND FORFEITURES 27 ARTICLE VIII ACCOUNTS, ALLOCATIONS AND LOANS 30 ARTICLE IX VALUATION 33 ARTICLE X DETERMINATION OF BENEFITS 37 ARTICLE XI TIME AND MANNER OF PAYMENT OF BENEFITS 40 ARTICLE XII ADMINISTRATION OF THE PLAN 45 ARTICLE XIII THE TRUST FUND 55 ARTICLE XIV CERTAIN RIGHTS AND OBLIGATIONS OF THE COMPANY 56 ARTICLE XV NON-ALIENATION OF BENEFITS 58 ARTICLE XVI AMENDMENTS 59 ARTICLE XVII LIMITATIONS ON BENEFITS AND CONTRIBUTIONS 60 ARTICLE XVIII TOP-HEAVY PLAN YEARS 61 ARTICLE XIX MISCELLANEOUS 64 APPENDIX A. REQUIRED DISTRIBUTION RULES 60 APPENDIX B. COMMON OR COLLECTIVE TRUST FUNDS OR POOLED INVESTMENT FUNDS 64 i Amended And Restated Profit Sharing Plan for Employees of AllianceBernstein l.p. (as of January 1, 2008) WHEREAS, the Profit Sharing Plan for Employees of AllianceBernstein L.P. (the “Plan”) (formerly known as the Profit Sharing Plan for Employees of Alliance Capital Management L.P.) was originally established effective as of January 1, 1972 by the predecessor of Alliance Capital Management L.P.; and WHEREAS, the Plan was amended and restated from time to time to reflect changes in the predecessor’s business, changes in applicable law and the investment in Units of AllianceBernstein Holding L.P. (“AllianceBernstein Holding”); and WHEREAS, the Plan was amended effective January 1, 1995 to reflect the merger of the Alliance Capital Management L.P. Profit Sharing Plan for Former Employees of Equitable Capital Management Corporation with and into this Plan; and WHEREAS, the Plan was amended to comply with the Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”) and other applicable legislation, which provisions reflecting EGTRRA are intended as good faith compliance with the requirements of EGTRRA and are to be construed in accordance with EGTRRA and guidance issued thereunder; and WHEREAS, the Plan was amended and restated, effective as of January 1, 2006, to incorporate all Plan amendments adopted since the Plan was last amended and restated and certain additional design changes, changes required to comply with applicable law and to reflect the name change of Alliance Capital Management L.P. to AllianceBernstein L.P.; and WHEREAS, the Plan has been amended and is hereby amended and restated to comply with the Pension Protection Act of 2006, other applicable legislation, and certain additional design changes. NOW, THEREFORE, the Plan is hereby amended and restated, as of January 1, ARTICLE I DEFINITIONS. For the purposes of this Plan, except as otherwise herein expressly provided or unless the context otherwise requires, when capitalized: Section 1.01.“Account” means any one or more of the following accounts maintained by the Administrative Committee for a Member: (a) his Company Contributions Account; (b) his Member Contributions Account; (c) his Member Salary Deferral Account; (d) Roth Elective Deferral Account; and (e) his Rollover Account. Section 1.02.“Act” means the Employee Retirement Income Security Act of 1974, as amended from time to time. Section 1.03.“Accounting Date” means the last business day of each Plan Year and any other date which may be determined by the Administrative Committee under uniform and non-discriminatory procedures established by the Committee. Section 1.04“Administrative Committee” means the administrative committee appointed pursuant to Section 12.01. Section 1.05.“After-Tax Rollover Contributions” means an amount of after-tax employee contributions contributed or transferred to the Trust in accordance with Section 5.03(b). Section 1.06“Anniversary Year” means each twelve (12) month period beginning on an Employee’s Employment Commencement Date or any annual anniversary thereof. Section 1.07.“Affiliate” means any corporation or unincorporated business (a) controlled by, or under common control with, the Company within the meaning of Code Sections 414(b) and (c), or (b) which is a member of an “affiliated service group”, as defined in Code Section 414(m), of which the Company is a member. Section 1.08.“Assignor Limited Partner” shall mean Alliance ALP, Inc., a Delaware corporation, or any individual, corporation, association, partnership, joint venture, entity, estate or other entity or organization designated by the general partner of the Company to serve as a substitute therefore. 2 Section 1.09.“Beneficiary” means the person (including a trust or estate of a Member) designated by a Member, or who may otherwise be entitled under the terms of the Plan to receive the balance, if any, of the Member’s Accounts upon the Member’s death. Section 1.10.“Board” means the Board of Directors of the general partner of the Company responsible for the management of the Company’s business, or a committee thereof designated by such Board. Section 1.11.“Break in Service” means, with respect to any Employee, any Anniversary Year ending on or after the date of his Severance from Employment and before his date of re-employment, if any, in which he does not complete more than five hundred (500) Hours of Service with Employers or Affiliates. Section 1.12.“Code” means the Internal Revenue Code of 1986, as amended from time to time. Section 1.13.“Company” means
